PER CURIAM:
The lower court was correct in holding that expert testimony was necessary to the plaintiffs’ case in malpractice. See Chandler v. Cook, 438 Pa. 447, 265 A.2d 794 (1970); Freed v. Priore, 247 Pa.Super. 418, 372 A.2d 895 (1977). Since the plaintiffs proffered none, the non-suit was properly granted. Therefore we need not consider the question of the correctness of the lower court’s rulings with respect to plaintiffs’ cross-examination of the defendant and the defendant’s witness.
Affirmed.